DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al, Chinese Patent Num. CN111340948A (hereinafter Fan).

Claim 1
Fan discloses a method for managing a waterpipe system (Fan, Page 2 Lines 48-50 - - Operation/”method for managing” a water purification plant/”waterpipe system”.) comprising: receiving, by a processor, an input dataset, wherein the input dataset includes a plurality of waterpipe components and one or more performance factors of a waterpipe system (Fan, Page 6 Lines 1-20, Page 11 Lines 1-15 - - A computing device/processor receives input data from a plurality of water purification plant/”waterpipe system” sensors mounted on a plurality of water purification plant/”waterpipe system” components that includes performance factors such as flow rate, temperature, and water quality values.); generating a digital twin of the waterpipe system using the input dataset (Fan, Page 9 Lines 29-40 - - Generating a digital twin of the water purification plant/”waterpipe system” using production/input data.); and simulating, using the digital twin, one or more features of the waterpipe system, wherein the simulating includes a forecast having one or more predicted conditions associated with the waterpipe system. (Fan, Page 4 Lines 15-26 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation.)

Claim 2
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses the input dataset is received from a real-time data feed, and wherein the real-time data feed is connected to one or more of the plurality of components and identifies the one or more performance factors. (Fan, Page 4 Lines 15-26, Page 6 Lines 1-20, Page 11 Lines 1-15  - - The input data is collected in real-time from sensors/”real-time data feed” connected to plurality of water purification plant/”waterpipe system” components that includes identified performance factors such as flow rate, temperature, and water quality values.)

Claim 3
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses configuring an historical repository of piping parameters, piping structures, and water conditions based on an historical dataset. (Fan, Page 5 Lines 38-43, Page 6 Line 56 – Page 7 Line 20, Page 7 Line 59 - Page 8 Line 25 - - Historical data database/repository including equipment/piping parameters, system/piping structure, and water quality/conditions.)

Claim 4
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses updating the historical repository by adding the plurality of components and the one or more performance factors of the input dataset to the historical repository. (Fan, Page 5 Lines 38-43, Page 6 Lines 1-20, Page 11 Lines 1-15   - - Updating the historical data database/repository including plurality of water purification plant/”waterpipe system” components that includes identified performance factors such as flow rate, temperature, and water quality values.)

Claim 5
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses simulating the feature of the waterpipe system further comprises: analyzing the historical repository to identify the forecast. (Fan, Page 4 Lines 15-26, Page 5 Lines 38-51 - - Predicting/forecasting equipment/features production and operation status based on equipment operating information stored in the historical data database/repository using the digital twin simulation.)

Claim 6
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses the one or more predicted conditions is selected from a group consisting of a replacement of one or more of the plurality of components (Fan, Page 10 Lines 4-11 - - Replacement of equipment/components.), repair of one or more plurality of components, maintenance of the waterpipe system (Fan, Page 7 Lines 47-54 - - Predictive maintenance and repair plans for equipment.), adjusting settings of the waterpipe system (Fan, Page 7 Lines 32-45 - - Adjusting water intake flow settings of the water purification plant/”waterpipe system”.), identifying water waste (Fan, Page 2 Lines 33-36, Page 7 Lines 22-28 - - Identifying water waste due to flushing frequency.), and identifying water contamination. (Fan, Page 6 Lines 26-33 - - Identifying water quality to predict when polluted/contaminated water arrives at the factory.)

Claim 7
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses simulating the feature of the waterpipe system further comprises: determining whether a portion of water within the waterpipe system is contaminated water. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict when polluted/contaminated water arrives at the factory.)

Claim 8
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses determining whether a portion of water within the waterpipe system is contaminated water includes: identifying an origin of the water (Fan, Page 6 Lines 26-33 - - The water source/origin is known/identified, and can be changed to emergency or backup water sources/origins.); analyzing the water for a type and a concentration of one or more contaminates; and determining whether the portion of water has one or more contaminates above a contamination threshold. (Fan, Page 3 Lines 11-14, Page 6 Lines 1-33 - - Analyzing the water quality parameters for a type and amount/concentration of contaminates and determining if any of the contaminates cause the water quality parameters to be abnormal and exceeds a preset safety range/”above a contamination threshold”.)

Claim 13
Fan discloses a computer system for managing a waterpipe system, the computer system comprising: one or more computer processors; one or more computer readable storage media; computer program instructions; the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors; and the computer program instructions including instructions (Fan, Page 10 Line 57 – Page 11 Line 23 - - A computer system for managing water purification plant/”waterpipe system” with computer processors, computer readable storage media, and computer program instructions stored on the storage media for execution by the processors.) to: receive an input dataset, wherein the input dataset includes a plurality of components and one or more performance factors of a waterpipe system (Fan, Page 6 Lines 1-20, Page 11 Lines 1-15 - - A computing device/processor receives input data from a plurality of water purification plant/”waterpipe system” sensors mounted on a plurality of water purification plant/”waterpipe system” components that includes performance factors such as flow rate, temperature, and water quality values.); generate a digital twin of the waterpipe system using the input dataset (Fan, Page 9 Lines 29-40 - - Generating a digital twin of the water purification plant/”waterpipe system” using production/input data.); and simulate, using the digital twin, one or more feature of the waterpipe system, wherein the simulating includes a forecast having one or more predicted conditions associated with the waterpipe system. (Fan, Page 4 Lines 15-26 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation.)

Claim 14
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses simulating the feature of the waterpipe system further comprises: determining whether a portion of water within the waterpipe system is contaminated water. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict when polluted/contaminated water arrives at the factory.)

Claim 15
Fan discloses all the limitations of the base claims as outlined above.  
Fan further discloses determining whether a portion of water within the waterpipe system is contaminated water includes: identifying an origin of the water (Fan, Page 6 Lines 26-33 - - The water source/origin is known/identified, and can be changed to emergency or backup water sources/origins.); analyzing the water for a type and a concentration of one or more contaminates; and determining whether the portion of water has one or more contaminates above a contamination threshold. (Fan, Page 3 Lines 11-14, Page 6 Lines 1-33 - - Analyzing the water quality parameters for a type and amount/concentration of contaminates and determining if any of the contaminates cause the water quality parameters to be abnormal and exceeds a preset safety range/”above a contamination threshold”.)

Claim 20
Fan discloses a computer program product for managing a waterpipe system, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Fan, Page 10 Line 57 – Page 11 Line 23 - - A computer system for managing water purification plant/”waterpipe system” with computer readable storage media, and computer program instructions stored on the storage media for execution by the processors.), the program instructions including instructions to: receive, by a processor, an input dataset, wherein the input dataset includes a plurality of components and one or more performance factors of a waterpipe system (Fan, Page 6 Lines 1-20, Page 11 Lines 1-15 - - A computing device/processor receives input data from a plurality of water purification plant/”waterpipe system” sensors mounted on a plurality of water purification plant/”waterpipe system” components that includes performance factors such as flow rate, temperature, and water quality values.); generate a digital twin of the waterpipe system using the input dataset (Fan, Page 9 Lines 29-40 - - Generating a digital twin of the water purification plant/”waterpipe system” using production/input data.); and simulate, using the digital twin, one or more feature of the waterpipe system, wherein the simulating includes a forecast having one or more predicted conditions associated with the waterpipe system. (Fan, Page 4 Lines 15-26 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, Chinese Patent Num. CN111340948A (hereinafter Fan) as applied to Claim(s) 1-8, 13-15 and 20 above, and in view of Wese, US Patent Num US 5207923 A (hereinafter Wese) in view of McDowell, US Patent Pub US 20140305513 A1 (hereinafter McDowell).


Claim 9
Fan discloses all the limitations of the base claims as outlined above.  
But Fan fails to specify responsive to determining whether the portion of water has one or more contaminates above a contamination threshold further includes: determining the contaminated water cannot be repurposed; and recommending a redirection plan, wherein the redirection plan includes how the contaminated water is redirected to a particular waste reservoir.
However, Wese teaches responsive to determining whether the portion of water has one or more contaminates above a contamination threshold further includes: determining the contaminated water cannot be repurposed; and recommending a redirection plan, wherein the redirection plan includes how the contaminated water is redirected to a particular waste reservoir. (Wese, Col 5 Lines 7-20, Fig. 1 ref 30 - - After the water is determined to be too contaminated/”has one or more contaminates above a contamination threshold” for recycle or reuse/repurposed, the contaminated water is redirected to a particular tank 30/”waste reservoir”.)
Fan and Wese are analogous art because they are from the same field of endeavor.  They relate to water treatment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water treatment system, as taught by Fan, and incorporating the contaminated water being redirected to a particular tank after the water is determined to be too contaminated for recycle or reuse, as taught by Wese.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for separating and removing impurities from contaminated water by the contaminated water being redirected to a particular tank after the water is determined to be too contaminated for recycle or reuse, as suggested by Wese (Abstract).
But the combination of Fan and Wese fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, Wese, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and Wese, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).

Claim 10
Fan discloses all the limitations of the base claims as outlined above.  
But Fan fails to specify responsive to determining whether the portion of water does not have one or more contaminates above a contamination threshold further includes: determining the contaminated water can be repurposed; how the contaminated water is redirected to a different portion of the waterpipe system for reuse.
However, Wese teaches responsive to determining whether the portion of water does not have one or more contaminates above a contamination threshold further includes: determining the contaminated water can be repurposed; and how the contaminated water is redirected to a different portion of the waterpipe system for reuse. (Wese, Col 5 Lines 7-20, Fig. 1 ref 40 - - After the water is determined not to be too contaminated/”does not have one or more contaminates above a contamination threshold” for recycle or reuse/repurposed, the water is redirected to a tank 40/”different portion of the waterpipe” for continuous recycling and use.)
Fan and Wese are analogous art because they are from the same field of endeavor.  They relate to water treatment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water treatment system, as taught by Fan, and incorporating the contaminated water being redirected to a particular tank after the water is determined not to be too contaminated for recycle or reuse, as taught by Wese.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for separating and removing impurities from contaminated water by the contaminated water being redirected to a particular tank after the water is determined not to be too contaminated for recycle or reuse, as suggested by Wese (Abstract).
But the combination of Fan and Wese fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, Wese, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and Wese, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).

Claim 16
Fan discloses all the limitations of the base claims as outlined above.  
But Fan fails to specify responsive to determining whether the portion of water has one or more contaminates above a contamination threshold further includes: determining the contaminated water cannot be repurposed; and recommending a redirection plan, wherein the redirection plan includes how the contaminated water is redirected to a particular waste reservoir.
However, Wese teaches responsive to determining whether the portion of water has one or more contaminates above a contamination threshold further includes: determining the contaminated water cannot be repurposed; and recommending a redirection plan, wherein the redirection plan includes how the contaminated water is redirected to a particular waste reservoir. (Wese, Col 5 Lines 7-20, Fig. 1 ref 30 - - After the water is determined to be too contaminated/”has one or more contaminates above a contamination threshold” for recycle or reuse/repurposed, the contaminated water is redirected to a particular tank 30/”waste reservoir”.)
Fan and Wese are analogous art because they are from the same field of endeavor.  They relate to water treatment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water treatment system, as taught by Fan, and incorporating the contaminated water being redirected to a particular tank after the water is determined to be too contaminated for recycle or reuse, as taught by Wese.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for separating and removing impurities from contaminated water by the contaminated water being redirected to a particular tank after the water is determined to be too contaminated for recycle or reuse, as suggested by Wese (Abstract).
But the combination of Fan and Wese fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, Wese, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and Wese, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).

Claim 17
Fan discloses all the limitations of the base claims as outlined above.  
But Fan fails to specify responsive to determining whether the portion of water does not have one or more contaminates above a contamination threshold further includes: determining the contaminated water can be repurposed; how the contaminated water is redirected to a different portion of the waterpipe system for reuse.
However, Wese teaches responsive to determining whether the portion of water does not have one or more contaminates above a contamination threshold further includes: determining the contaminated water can be repurposed; and how the contaminated water is redirected to a different portion of the waterpipe system for reuse. (Wese, Col 5 Lines 7-20, Fig. 1 ref 40 - - After the water is determined not to be too contaminated/”does not have one or more contaminates above a contamination threshold” for recycle or reuse/repurposed, the water is redirected to a tank 40/”different portion of the waterpipe” for continuous recycling and use.)
Fan and Wese are analogous art because they are from the same field of endeavor.  They relate to water treatment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water treatment system, as taught by Fan, and incorporating the contaminated water being redirected to a particular tank after the water is determined not to be too contaminated for recycle or reuse, as taught by Wese.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for separating and removing impurities from contaminated water by the contaminated water being redirected to a particular tank after the water is determined not to be too contaminated for recycle or reuse, as suggested by Wese (Abstract).
But the combination of Fan and Wese fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, Wese, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and Wese, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).


Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, Chinese Patent Num. CN111340948A (hereinafter Fan) as applied to Claim(s) 1-8, 13-15 and 20 above, and in view of James, US Patent Pub US 20140182691 A1 (hereinafter James) in view of McDowell, US Patent Pub US 20140305513 A1 (hereinafter McDowell)

Claim 11
Fan discloses all the limitations of the base claims as outlined above.  
Fan further teaches determining whether a portion of water within the waterpipe system is not contaminated water. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict if water arriving at the factory is polluted/contaminated.)
But Fan fails to specify how the portion of water is redirected to the portion of water to an uncontaminated portion of the waterpipe system for reuse.
However, James teaches how the portion of water is redirected to the portion of water to an uncontaminated portion of the waterpipe system for reuse. (James, Para [0073], [0082-83] - - Redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system.)
Fan and James are analogous art because they are from the same field of endeavor.  They relate to water management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water management system, as taught by Fan, and incorporating the redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system, as taught by James.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce loss of usable water by the redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system, as suggested by James (Para [0007]).
But the combination of Fan and James fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, James, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and James, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).


Claim 18
Fan discloses all the limitations of the base claims as outlined above.  
Fan further teaches determining whether a portion of water within the waterpipe system is not contaminated water. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict if water arriving at the factory is polluted/contaminated.)
But Fan fails to specify how the portion of water is redirected to the portion of water to an uncontaminated portion of the waterpipe system for reuse.
However, James teaches how the portion of water is redirected to the portion of water to an uncontaminated portion of the waterpipe system for reuse. (James, Para [0073], [0082-83] - - Redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system.)
Fan and James are analogous art because they are from the same field of endeavor.  They relate to water management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above water management system, as taught by Fan, and incorporating the redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system, as taught by James.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce loss of usable water by the redirection and reuse of uncontaminated water by re-introduction into the uncontaminated portion of system, as suggested by James (Para [0007]).
But the combination of Fan and James fails to specify recommending a redirection plan.
However, McDowell teaches recommending a redirection plan. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”redirection plan” to a pipeline system)
Fan, James, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fluid distribution system, as taught by Fan and James, and further incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).


Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, Chinese Patent Num. CN111340948A (hereinafter Fan) as applied to Claim(s) 1-8, 13-15 and 20 above, and in view of McDowell, US Patent Pub US 20140305513 A1 (hereinafter McDowell)

Claim 12
Fan discloses all the limitations of the base claims as outlined above.  
Fan further teaches the forecast further includes changes to mitigate the one or more predicted conditions associated with the waterpipe system. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict if water arriving at the factory is polluted/”predicted condition” and changing the water source to mitigate the predicted pollution/”predicted condition”.)
But Fan fails to specify recommending a new piping design.
However, McDowell teaches recommending a new piping design. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”piping design” to a pipeline system)
Fan, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fluid distribution system, as taught by Fan, and incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the impact of destabilizing events by the system providing recommendations for corrective measures to a pipeline system, as suggested by McDowell (Para [0032]).

Claim 19
Fan discloses all the limitations of the base claims as outlined above.  
Fan further teaches the forecast further includes changes to mitigate the one or more predicted conditions associated with the waterpipe system. (Fan, Page 4 Lines 15-26, Page 6 Lines 26-33 - - Predicting/forecasting equipment/feature production and operation status/”predicted condition” based on equipment/feature operating information using the digital twin simulation to identify and predict if water arriving at the factory is polluted/”predicted condition” and changing the water source to mitigate the predicted pollution/”predicted condition”.)
But Fan fails to specify recommending a new piping design.
However, McDowell teaches recommending a new piping design. (McDowell, Para [0032] - - The system provides recommendations for corrective measures/”piping design” to a pipeline system)
Fan, and McDowell are analogous art because they are from the same field of endeavor.  They relate to fluid distribution systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fluid distribution system, as taught by Fan, and incorporating the system providing recommendations for corrective measures to a pipeline system, as taught by McDowell.  


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldfarb et al, US Patent Pub US 20180137219 A1 relates to claims 1, 13, and 20 regarding predictive modeling of an industrial asset using a digital twin system.
Tseng et al, US Patent Pub US 20170297939 A1 relates to claims 1, 7-8, 13-15, and 20 regarding water redirection and contamination in a water system.
Azpiroz et al, US Patent Pub US 20190383783 A1 relates to claims 1-2, 7-8, 13-15, and 20 regarding detecting contamination sources in liquid distribution systems with water quality sensors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119